UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 21, 2014 Bison Instruments, Inc. (Exact name of registrant as specified in its charter) Minnesota 000-27297 E41-0947661 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 7725 Vasserman Trail, Chanhassen, MN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 952-938-1055 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting On May 20, 2014, the Board of Directors of Bison Instruments, Inc., a Minnesota corporation, (OTCBB: BSOIE) (the “ Company ”), authorized its officers to take all necessary action to terminate the registration of the common shares of the Company under Section 12(g) Securities Exchange Act of 1934, as amended (“ Exchange Act ”). Such termination will result in discontinuing the Company’s obligations as a public reporting company under the Exchange Act. The Company’s Board of Directors made this determination after receiving notice that further funding of its ongoing operations has been discontinued. Consequently, the Company will not have funds to pay for its obligations, including, audits and the filing of reports with the Securities and Exchange Commission (the “
